Citation Nr: 9927271	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-39 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

This case has been developed as entitlement to service 
connection for dental trauma for the purpose of obtaining 
outpatient dental treatment.  However, a careful review of 
the veteran's notice of disagreement and substantive appeal 
reveal that he has not claimed to have sustained dental 
trauma during service.  Rather, he wishes a continuation of 
adjunct (Class III) dental treatment, under the provisions of 
38 C.F.R. § 17.161(g), for which he has been found to be 
entitled in the past.  Such claims should be handled by the 
Medical Administration Service (MAS) of the closest VA 
Medical Center (VAMC), and are not properly addressed by the 
RO.  The veteran is service connected for peptic ulcer 
disease, which renders this claim plausible.  

Review of the record shows that the veteran was repeatedly 
authorized Class III dental treatment by the MAS from 1990 to 
1994.  Regulations applicable to this matter provide that a 
professional determination should be made to determine 
whether the claimed dental condition is aggravating a 
service-connected disorder.  This professional determination 
is to be made by a medical doctor.  While it is true that the 
veteran failed to report for a VA examination that was 
scheduled, an examination is not generally necessary to 
accomplish the professional determination.  There has been no 
professional determination promulgated in response to the 
veteran's current claim.  


Under these circumstances, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should refer this case to the 
MAS of the VAMC for proper development as 
the correct agency of original 
jurisdiction.  

2.  The MAS of the VAMC should arrange 
for the preparation of a proper 
certification by a VA physician as to 
whether the veteran is medically eligible 
for Class III dental outpatient care.  
The claims file must include the proper 
certification by the physician, showing 
his/her signature, title, and date.  

When this action is completed, the claim should be reviewed by 
the MAS of the VAMC.  Should the decision remain adverse, the 
veteran and his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to this Board for further appellate consideration.  
The appellant need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












